DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24 and 28 in the reply filed on 7/25/2022 is acknowledged.
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “the timings of re-charging the battery” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “timings of re-charging the battery.” Therefore, claims 2-24 are rejected for their dependencies. 



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 14-24, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weigensberg et al. (US 2015/0272223) as evidenced by Ng et al. (“Enhanced coulomb counting method for estimating state-of-charge and state-of-health of lithium-ion batteries”; Published 1/8/2009; https://www.sciencedirect.com/science/article/pii/S0306261908003061) and/or rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. (US 2015/0272223) in view of Henry et al. (US 2015/0224268).
Regarding claim 1, 24, and 28, Weigensberg discloses an electronic vapor device including a processor to determine a charge level of the battery (abstract; “control unit for an electronic vapor provision system”) and a method for operating the electronic vapor device (para. 46), the electronic vapor device (100; Fig. 1) comprising:
a battery (106) for powering on an atomizer (112; see paras. 3 and 49-50; see also Fig. 2; “heater”) which turns an e-liquid into a vapor (para. 47); and
a controller (102, 222) configured to:
storing and measuring voltage and/or battery charge levels (para. 53, 63; “collecting information…relating to power consumption of the battery due to operation of the heater and re-charging”);
determining the charge state of the battery (para. 63; “maintaining a model of power consumption from the battery”), wherein the total capacity may be known with each puff and usage of the electronic vapor device, that amount may be reduced (para. 63; “model is updated from the collected information”); and
determine an impending depletion of the battery based on the determined charge level of the battery (para. 6; “predicting from the model whether an estimated power consumption from the battery”) and further determining whether the charge level is less than at least one threshold (para. 14; “down to a threshold level of charge before an estimated next re-charging time of the battery”) 
to drive a warning mechanism to provide at least one indication that the charge level is less than the at least one threshold (para. 14; “user notification”) and/or switch the mode of operation based on the determined charge level of the battery (para. 15; “mitigation action”).

	Weigensberg further discloses using a coulomb counting method to determine the charge level of the battery (para. 8), and determining whether a battery is connected to a charger (para. 66). 
	However, Weigensberg does not explicitly teach maintaining a model of power consumption from…timings of re-charging the battery. 
	Ng is used as evidence for the Coulomb counting method. Ng teaches the coulomb counting method calculates the remaining capacity of a battery based on the accumulated charge transferred in or out of the battery by integrating the charging and discharging currents over the operating period (see Introduction). 
	Therefore, since Weigensberg discloses using the using a coulomb counting method and connecting the battery to a charger, Weigensberg necessarily discloses determining the state of charge of the battery based on the charging and discharging currents over the operating period (as evidenced by Ng;  “maintaining a model of power consumption…of timings of re-charging the battery).
	
If Weigensberg is not considered to teach maintaining a model of power consumption from the timings of re-charging the battery, then Henry teaches a charging accessory device for an aerosol delivery device (abstract) wherein the device tracks usage data (para. 66) and charging session data including a charge coulomb count for one or more charging sessions, a number of charger connections between the charging accessory device, a total charging time over a period of time, a percentage of time in which the charging accessory device was coupled to the charging accessory device, and/or other charging session data (para. 70; “timings of re-charging the battery”) to determine and provide an indication charge level of the battery (para. 57). 
	Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of collecting the total charging time as in Henry to the known method of Weigensberg in order to obtain the predictable result of determining and providing an indication of the charge level using coulomb counting (Henry; paras. 57 and 70) and increasing the ability of the computing device to diagnose an operating condition of the device based on the data (para. 80, 84). 

Regarding claim 2, Weigensberg further discloses storing the determined charge levels in a memory (para. 9; “log of events”). 

Regarding claim 3, modified Weigensberg discloses displaying the usage data and charging session data (Henry; para. 79) including cumulative puff time with a date/time (Henry; para. 67) and the charging session data including charging time and total charging time (Henry; para. 70).

Regarding claims 14-15, modified Weigensberg discloses determining an impending depletion of the battery based on the determined charge level of the battery (para. 6) which takes into account the date and time of the cumulative puff data (Henry; para. 67) in the coulomb counting method (see para 8). 

Regarding claim 16, modified Weigensberg discloses the threshold may be set at 20%, 10%, or 3% of the maximum charge (para. 46). 

Regarding claim 17, modified Weigensberg discloses the threshold of low power or economy mode allows less power to be applied (para. 61). 

Regarding claim 18, modified Weigensberg discloses the usage information involves information about inhalations from the vapor device (see para. 63).

Regarding claim 19, modified Weigensberg discloses the information including cumulative puff time with a date/time (Henry; para. 67).

Regarding claim 20, modified Weigensberg discloses that the usage data includes power consumption of the puffs (para. 67). 

Regarding claim 21, modified Weigensberg discloses applying a low power or economy mode allows less power to be applied (para. 61).


Regarding claim 22, modified Weigensberg discloses a 20% charge left triggers an initial warning, and a 3% charge left may trigger an indication of critically low battery warning (para. 46), for example using different colored lights to indicate the warning (para. 54). 

Regarding claim 23, modified Weigensberg discloses wherein3% threshold is lower than the 10% threshold and the critically low battery warning (“mitigation action”) warning occurs only at the critically low battery threshold (see para. 70). 

Claims 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. (US 2015/0272223) and/or Henry et al. (US 2015/0224268) as applied to claim 1 above, and further in view of Yi et al. (US 2016/0309390).
Regarding claims 4-5, 7-9, modified Weigensberg discloses the control unit as discussed above with respect to claim 1. Weigensberg discloses determining an impending depletion of the battery based on determined charge levels (para. 6).
However, Weigensberg is silent as to providing at least one of the estimated power consumption or estimated next re-charging time as a probability distribution. Specifically, Weigensberg does not disclose the details in determining the impending depletion of the battery. 
	Yi teaches a method for identifying a probability function for battery consumption by time (abstract) comprising deducting a probability density function for a battery remains depending on a time by accumulating information on battery consumption pattern of a user, getting information on a next charging time, and calculating the battery depletion probability using the probability density function and the next charging time T and then only transmitting data when the battery depletion probability is smaller than a predetermined threshold value (para. 13). Yi discloses that Fig. 1-3 shows the probability density function for battery consumption during 30 minutes, 4 hours, and 8 hours respectively (para. 15-17; “probability distribution of time until estimated next re-charging” and “probability distribution of distribution of power consumption” ), and Fig. 4 illustrates an energy consumption curve of the battery (para. 18). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of Yi (using user data to determine a probability density function and only transmitting data when the battery depletion probability is smaller than a threshold) to the known method of Weigensberg in order to obtain the predictable result of calculating when there is spare energy in the battery (Yi; para. 11, 54) thereby using the energy efficiently (Yi; para. 9).

Regarding claim 6, modified Weigensberg discloses the probability density function is deducted based on the battery consumption pattern of a user (Yi; para. 13). 

Regarding claim 10, modified Weigensberg discloses calculating a battery depletion probability using the probability density function and the next charging time (Yi; para. 13). One of ordinary skill in the art would appreciate that this step would involve the integration of the detected probability density function. 

Regarding claim 11, modified Weigensberg discloses calculating the probability density function for different time periods (Yi; see Fig. 1-3; “each multiple different discharge levels”).

Regarding claim 12, modified Weigensberg discloses taking into account whether the battery depletion probability is smaller than a predetermined threshold value (Yi; para. 13). 

Regarding claim 13, modified Weigensberg discloses the thresholds indicate a battery charge (para. 58), and that dependent on a probability that permits the case of consuming more energy than that of budget until the next charging (Yi; para. 41). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712